IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 30, 2008
                               No. 04-31196
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

RONNIE WILLIAMS

                                          Defendant-Appellant



                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:03-CR-257-14


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Ronnie Williams has moved for
leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Williams has filed a response. His motion
for appointment of substitute counsel is DENIED. See 18 U.S.C. § 3006A(c);
FIFTH CIRCUIT PLAN UNDER THE CJA, § 5(B).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-31196

      Our independent review of the record, counsel’s brief, and Williams’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2